DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed on 12/07/2021 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, Sato (US 20100061096; relied upon in the Office Action filed on 09/09/2021; “Sato”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of each aperture is aligned with a respective light emitting element as set forth in the claim.
Re Claims 2-3, 10-14, and 17-19:
The claims are allowed due to their dependence on base claim 1.


Re Claim 7:
The closest prior art of record, Sato fails to disclose, teach, suggest, or render obvious the combined structure and functionality of cylindrical structure as set forth in the claim.
Re Claims 6 and 9:
The claims are allowed due to their dependence on base claim 7.
Re Claim 8:
The closest prior art of record, Sato fails to disclose, teach, suggest, or render obvious the combined structure and functionality of conical frustrum structure as set forth in the claim.
Re Claims 20-21:
The claims are allowed due to their dependence on base claim 8.
Re Claim 15:
The closest prior art of record, Sato fails to disclose, teach, suggest, or render obvious the combined structure and functionality of first cone angle and second cone angle as set forth in the claim.
Re Claims 4-5:
The claims are allowed due to their dependence on base claim 15.
Re Claim 16:
The closest prior art of record, Sato fails to disclose, teach, suggest, or render obvious the combined structure and functionality of passive optical nanostructure as set forth in the claim.
Re Claims 22-23:
The claims are allowed due to their dependence on base claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875